Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
This action is responsive to the following communication: Amendment filed on 12/31/2020 and interview on 02/12/2021. 
Claims 1, 3-5, 24-29, 31-36 and 39-42 are pending in the case.  Claims 1, 26 and 33 are independent claims.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a phone communication with Mr. Jason Becker (Reg. No. 66,632) on 02/12/2021.
The application with claims 26 and 33 are amended. Please amend claims 26 and 33 as follows:
26. (Currently Amended) A system comprising: 
at least one processor of a server device; and 
a memory, operatively connected with the at least one processor, storing computer- executable instructions that, when executed by the at least one processor, causes the at least one processor to execute a method that comprises: 
receiving, from a client device via a network connection, an indication of initial access to a notetaking service by an educational user account, wherein the notetaking service provides the 
in response to the receiving of the indication of initial access to the notetaking service, generating, by [[a]] the server device, a context evaluation result for dynamic creation of a digital ruled paper template based on a collective analysis of: 
user identity data of the educational user account, at the client device, during the indication of initial access to the notetaking service, and 
domain specific data identifying a course-specific electronic notebook that provides content for an educational course that the educational user account is registered in; 
dynamically creating, by the server device, the digital ruled paper template, providing[[-]]digital ruled paper customized for the course-specific electronic notebook, by automatically defining page layout attributes for the digital ruled paper based on the analysis of the context evaluation result, wherein the page layout attributes comprise: 
a line grouping of the digital ruled paper, 
an angle for arrangement of lines in the line grouping, and 
a measurement unit defining replication of the lines in the line grouping; and 
transmitting, from the server device via the network connection, the digital ruled paper template to the client computing device for presentation.

33. (Currently Amended) A computer storage media storing computer-executable instructions that, when executed by at least one processor of a server device, causes the at least one processor to execute a method comprising: 
receiving, from a client device via a network connection, an indication of initial access to a notetaking service by an educational user account, wherein the notetaking service provides the 
in response to the receiving of the indication of initial access to the notetaking service, generating, by [[a]] the server device, a context evaluation result for dynamic creation of a digital ruled paper template based on a collective analysis of: 
user identity data of the educational user account, at the client device, during the indication of initial access to the notetaking service, and 
domain specific data identifying a course-specific electronic notebook that provides content for an educational course that the educational user account is registered in; 
dynamically creating, by the server device, the digital ruled paper template, providing digital ruled paper customized for the course-specific electronic notebook, by automatically defining page layout attributes for the digital ruled paper based on the analysis of the context evaluation result, wherein the page layout attributes comprise: 
a line grouping of the digital ruled paper, 
an angle for arrangement of lines in the line grouping, and 
a measurement unit defining replication of the lines in the line grouping; and 
transmitting, from the server device via the network connection, the digital ruled paper template to the client computing device for presentation.

Allowable Subject Matter
5.	Claims 1, 3-5, 24-29,31-36 and 39-42 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1, primary reference Takahashi (US 2013/0183651) teaches
A method comprising: 
receiving, from a client device via a network connection,  an indication of … access to a notetaking service by an educational user account(Fig. 14 & [0182], a student in [0187] uses notebook terminal 200 to start up a notebook AP, i.e., a teaching material application for a lesson in [0179]-[0181]; Figs. 19-20 & [0226], request a notebook template from a student at the learning terminal 10 in Fig. 1, e.g., notebook terminal 200 or from a teacher terminal 30 in Fig. 1 is “an indication of access to a notetaking service”; [0257]-[0259], notetaking service is ‘per-student basis’, user account for every student in content storage unit of Figs. 3-4, e.g., student terminal DB 42  and teacher terminal managing apparatus DB 41 in server of Fig. 3 & [0096]-[0099]), wherein the notetaking service provides the educational user account with access to course-specific electronic notebooks displayable through a graphical user interface of the notetaking service ([0183] & Fig. 14, server extract a notebook template based on the requested teaching material data in a lesson which is course- specific electronic notebook of the notetaking service among notebooks for different lessons/courses/teaching-materials shown in Fig. 13 that are associated with the user data in content storage unit of Figs. 3-4; Fig. 6 & [0129], student can select desired teaching material data via icon 111 in menu bar 110 to display a specific notebook including notebook template in the graphical user interface like Fig. 6); 
in response to the receiving of the indication of … access to the notetaking service(Figs. 19-20 & [0226], receive page update/change request), generating, by a server device, a context evaluation result for dynamic selection of a digital ruled paper template based on a collective analysis of: 
user apparatus data of the educational user account, at the client device, during the indication of … access to the notetaking service (Fig. 19 & [0230]-[0232], step 658: select notebook template corresponding to apparatus type of the student account user; Fig. 20 & [0240]-[0242], select notebook template corresponding to apparatus type of the teacher for page update/change) and 
domain specific data identifying a course-specific electronic notebook that provides content for an educational course that the educational user account is registered in ([0183] & Fig. 14, server extract a notebook template based on the requested teaching material data in a lesson of an educational course which is domain specific data for a course-specific electronic notebook of the notetaking service shown in Fig. 13 that are associated with the user data in content storage unit of Figs. 3-4; Fig. 6 & [0129], a student can select desired teaching material data for a course the student registered in via icon 111 in menu bar 110 to display a specific notebook including notebook template; [0257]-[0259], notetaking service is ‘per-student basis’, user account for every student in content storage unit of Figs. 3-4, e.g., student terminal DB 42  and teacher terminal managing apparatus DB 41 in server of Fig. 3 & [0096]-[0099]); 
dynamically providing, by the server device (by the server in Fig. 19 and Fig. 40), the digital ruled paper template (Figs. 19-20, display notebook including template layer 440-1 or 440-2 in Figs. 7-8 in student’s or teacher’s apparatus; [0102] & Figs. 7-8 & [0146], notebook template 440 such as 440-1 & 440-2 in Figs. 7-8 are base images which can be designed/edited , providing digital ruled paper customized for the course-specific electronic notebook ([0183] & Fig. 14, server extract a notebook template based on the requested teaching material data in a lesson of an educational course which is domain specific data for a course-specific electronic notebook of the notetaking service shown in Fig. 13 that are associated with the user data in content storage unit of Figs. 3-4; Figs. 7-8 shown sample digital ruled paper customized for the course-specific electronic notebook), by automatically define page layout attributes for the digital ruled paper based on the analysis of the context evaluation result(Figs. 19-20 & Fig. 14 & Fig. 3, notebook template automatically selected by the server and displayed in student or teacher terminal based on user apparatus type in Figs. 19-20 and domain specific teaching materials in Fig. 14 as cited above; page-specific attributes are those lines and boxes in the template/worksheet exemplified in Figs. 7-8 & Fig. 12); and 
transmitting, from the server device via the network connection, the digital ruled paper template to the client computing device for presentation(Fig. 14, server sent teaching material data and notebook template to students at learning terminal 10, e.g., notebook terminal 200; [0102] & Figs. 7-8 & [0146], notebook template 440 such as 440-1 & 440-2 in Figs. 7-8 are base images which can be designed/edited by the teach or content creator in [0064] & [0158] & [0153] to be a digital ruled paper template for students to enter input such as text; Figs. 19-20, notebook template transmission from server to the student or teacher for notebook display e.g., Figs. 6-8, notebook samples).
Secondary reference Hu (US 10,108,307) teaches dynamically creating, by the server device, the digital ruled paper template (Fig. 3 & [col 6, line 35-38], server 112 generates and experience server 112 in Fig. 9 in [col 13, line 33-44] or a combination thereof;  [col. 5, line 10-20], experience module acquires data and generates template; [col 3, line 31-37], server 112 provides templates to users; [col 2, line 21-26], present word processing for entry of notes by a student which is equivalent to provide an electronic notebook; it is known word processing program like Microsoft word provides digital ruled paper template like gridline background image and a specific background color), providing digital ruled paper customized for the course-specific electronic notebook ([col 2, line 21-26], present word processing for entry of notes by a student; it is known word processing program like Microsoft word provides digital ruled paper like gridline background image and a specific background color; [col 9, line 56-67], template include student permissions related to a test which can be course-specific, the word processing module is equivalent to an electronic notebook), by automatically define page layout attributes for the digital ruled paper based on user identity data ([col 3, line 10-23],build template tailored to a user, e.g., favorite colors and a particular language preference by a user or by server 112 based on [col 8, line 31-34], i.e., server 112 automatically sets page specific attributes like color and language; [col 9, line 56-67], template include student permissions/IDENTITY-information related to a test which can be course-specific, the word processing module is equivalent to an electronic notebook having the digital ruled paper background like gridlines; [col 7, line 49-54], authentication, accounting and permissions are user identity information; [col 12, line 51-58], user permission or access level specific templates; [col 7, line 55-58], user information includes logon credentials, access permissions, and the domain specific data ([col 9, line 56-67], template include student permissions related to a TEST which can be course-specific or domain specific data).
		Secondary reference Haran (US 6,072,461) teaches page layout attributes of a page style for the digital ruled paper including a line grouping of the digital ruled paper([col 11, line 54-67], a ruled paper template/layout/style with number of columns or vertical lines as one of the layout parameters or line data which can be defined by a user; [col 24, line 29-47], information of a set of lines), an angle for arrangement of lines in the line grouping ([col 11, line 54-67], lines angle as attribute of a ruled paper template/layout definable by the user) and a measurement unit defining replication of the line in the line grouping ([col 25,line 51-57], the interval between the coordinates of adjacent lines in the database, thus, between-line space attribute definable by the user; claim 6, identify page layout and identify a corresponding position to be displayed based on the layout).

However, the combination of Takahashi, Hu and Haran fails to clearly teach or fairly suggest “dynamically creating, by the server device, the digital ruled paper template, providing digital ruled paper customized for the course-specific electronic notebook, by automatically defining page layout attributes for the digital ruled paper based on the analysis of the context evaluation result” in response to the receiving of the indication of initial access to the notetaking service from a client device via a network connection by an educational user account wherein the page layout attributes comprising angle and measurement unit definition of a line grouping.

Independent claims 26 and 33 have the same scope as claim 1. The dependent claims  further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANMEI DUCKWORTH whose telephone number is (571)270-5853.  The examiner can normally be reached on M-F 10am-8pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAIME DUCKWORTH/
Examiner, Art Unit 2179

/RENEE D CHAVEZ/Supervisory Patent Examiner, Art Unit 2179